Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 10, 2015

                                      No. 04-15-00342-CV

                  VILLA DIJON CONDOMINIUM ASSOCIATION, INC.,
                                   Appellant

                                                 v.

                                        Mary WINTERS,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-03926
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       In cause number 2015CI00148, the trial court signed a default judgment against
Appellants on March 9, 2015. In the same document, the trial court severed the claims against
Appellants and assigned them to cause number 2015CI03926.
        Absent a timely filed motion that would extend the deadline to file a notice of appeal, see,
e.g., TEX. R. APP. P. 26.1(a), Appellants’ notice of appeal in cause number 2015CI03926 was due
on April 8, 2015, see id. R. 26.1. A motion for extension of time to file a notice of appeal was
due not later than April 23, 2015. See id. R. 26.3. Appellants’ notice of appeal was filed on June
3, 2015. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for
extension of time is necessarily implied when an appellant acting in good faith files a [notice of
appeal] beyond the time allowed by Rule [26.1], but within the fifteen-day period in which the
appellant would be entitled to move to extend the filing deadline under Rule [26.3].” (emphasis
added)).
        We ORDER Appellants to SHOW CAUSE in writing within FIFTEEN DAYS of the
date of this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R.
APP. P. 42.3(a); Verburgt, 959 S.W.2d at 617 (“[O]nce the period for granting a motion for
extension of time under Rule [26.3] has passed, a party can no longer invoke the appellate
court’s jurisdiction.”). If Appellants fail to respond within the time provided, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).
      All other appellate deadlines are SUSPENDED pending further order of this court.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court